 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10
      LUIS GUERRERO,                              Case No. 1:16-cv-01300-LJO-JLT
11
                Plaintiff,                        ORDER AFTER NOTICE OF
12                                                SETTLEMENT
      v.
13                                                (Doc. 48)
      HALLIBURTON ENERGY
14    SERVICES, INC.,
15              Defendants.
16         The parties report they had come to terms of settlement. (Doc. 48) They indicate they
17 will seek dismissal of the action soon. Id. at 2. Thus, the Court ORDERS:

18         1.        The stay is LIFTED;
19         2.        The stipulation to dismiss the action SHALL be filed no later than November 8,
20 2019;

21         3.        All pending dates, conferences and hearings are VACATED.

22         The parties are advised that failure to comply with this order may result in the

23 Court imposing sanctions, including the dismissal of the action.

24

25 IT IS SO ORDERED.

26      Dated:      October 4, 2019                           /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
